BELLA PETRELLA’S HOLDINGS, INC. 12501 Lake Hills Drive Riverview, Florida 33569 516-375-6649 February 4, 2011 U.S. Securities and Exchange Commission Washington, D.C. 20549 Attn:Mr. H. Roger Schwall Assistant Director and Sirimal R. Mukerjee Division of Corporation Finance Re: Bella Petrella’s Holdings, Inc. Registration Statement on Form S-1 Request for acceleration Amendment No. 4 filed February 3, 2011 File No. 333-169145 Ladies and Gentlemen: The registrant, Bella Petrella’s Holdings, Inc., by its undersigned officer, duly authorized hereunto, hereby withdraws the request dated February 3, 2011 for acceleration of the effective date of the above referenced registration statement. The registrant respectfully requests the Staff’s prompt attention to a review of Amendment No. 4.Thank you for your attention to this matter. Very truly yours, /s/ John V. Whitman, Jr. John V. Whitman, Jr. Chief Executive Officer
